DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS of 07/22/2022 has the incorrect PG Pub. number for the Rajda et al. reference. This Corrected Notice of Allowability shows that Rajda et al. (US 2006/0267560) was considered and is now cited on the attached Notice of References Cited. 
Response to Arguments
Applicant has amended the independent claims to include the allowable subject matter indicated in the previous Office Action. 
Allowable Subject Matter
Claims 1, 3-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious at least to the skilled artisan, the method of claim 1, specifically comprising:
independently changing, via the controller, an operating state of a second switching device of the plurality of switching devices of the sync-switch assembly in response to the detected approach of the at least one operating parameter of the power generating asset to the second parameter threshold, in the context of the other components in the claim. 
Claim 17 is allow for reciting a similar limitation.
The remaining claims are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832